            Case 1:18-cv-00545-KBJ Document 16 Filed 11/13/18 Page 1 of 3



                         U N IT E D S T A T E S D IS T R IC T C O U R T
                         F O R T H E D IS T R IC T O F C O LU M B IA

 ELECTRONIC PRIVACY
 INFORMATION CENTER,
                        Plaintiff,
                v.                                         Civil Action No. 18-0545-KBJ
 UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY,
                        Defendant.


                                JOINT STATUS REPORT

       Defendant, the United States Department of Homeland Security (“DHS”), and Plaintiff,

the Electronic Privacy Information Center (“EPIC”), each by its undersigned counsel, submit this

joint status report in response to the Court’s minute order dated September 18, 2018.

       1.      On March 8, 2018, EPIC filed a complaint alleging that DHS had not fulfilled its

Freedom of Information Act (“FOIA”) request seeking certain categories of records concerning

DHS’s use of drones and unmanned aerial systems. ECF No. 1. DHS filed an answer on April 11,

2018. ECF No. 10. The parties filed joint status reports on May 16, 2018, ECF No. 11, June 15,

2018, ECF No. 11, July 30, 2018, ECF No. 14, and September 13, 2018, ECF No. 15.

       2.      DHS provides the following status update regarding its response to EPIC’s FOIA

request.

               a.      Department of Homeland Security. DHS is still in the process of

conducting the search for responsive records. DHS and EPIC negotiated the search parameters in

August, 2018, and since then DHS has conducted several of the searches required, including a

search of records of subject matter experts no longer with the Department as well as the status

report required by the Presidential memorandum. DHS encountered some challenges with

significant staff turn-over in its FOIA litigation office, which has caused some delay in finalizing

                                                 1
          Case 1:18-cv-00545-KBJ Document 16 Filed 11/13/18 Page 2 of 3



the searches. DHS will begin producing responsive documents 45 days after all searches are

complete. Once all searches have been completed, DHS will endeavor to process 300 pages of

potentially responsive records per month and to release responsive, nonexempt information to

EPIC on a rolling basis.

                  b.   National Protection and Programs Directorate. On September 28, 2018,

NPPD made the fourth and final response to EPIC’s FOIA request.

                  c.   United States Secret Service. The U.S. Secret Service completed its

processing of responsive records and released records to Plaintiff on July 20, 2018.

                  d.   Federal Emergency Management Agency. FEMA provided a final

response to Plaintiff on June 25, 2018.

                  e.   Science and Technology. S&T is processing potentially responsive records

that were referred to it from DHS NPPD on September 6, 2018.

                  f.   United States Coast Guard. On October 29, 2018, the Coast Guard

provided responsive records to EPIC electronically via the AMRDEC safe-send system. On

October 30, 2018, the Coast Guard sent a CD containing the same records to EPIC via the U.S.

Postal Service.

                  g.   Immigration and Customs Enforcement. ICE previously completed its

search and processed another batch of potentially responsive records. After a review of the records,

ICE determined that the records were nonresponsive. ICE will process another batch of potentially

responsive records and will produce any responsive records by November 30, 2018.

                  h.   Customs and Border Protection. CBP initially responded to EPICs

request by withholding the single responsive record under Exemption 7(E). CBP has since

determined that the document may be released to full and provided it to EPIC on July 13, 2018.



                                                 2
            Case 1:18-cv-00545-KBJ Document 16 Filed 11/13/18 Page 3 of 3



       3.      Given the ongoing nature of the releases by DHS and its offices and components,

the parties request that the Court order the parties to file another joint status report in 45 days, on

or before January 4, 2019.


 Respectfully submitted,
 Marc Rotenberg, D.C. Bar #422825                     JESSIE K. LIU, D.C. Bar #472845
 EPIC President and Executive Director                United States Attorney
 Alan Butler, D.C. Bar #1012128                       DANIEL F. VAN HORN, D.C. Bar #924092
 EPIC Senior Counsel                                  Chief, Civil Division
  /s/ Jeramie D. Scott                                By: /s/ Johnny Walker
 Jeramie D. Scott, D.C. Bar #1025909                  JOHNNY H. WALKER, D.C. Bar # 991325
 EPIC National Security Counsel                       Assistant United States Attorney
                                                      555 4th Street, N.W.
 ELECTRONIC PRIVACY                                   Washington, District of Columbia 20530
 INFORMATION CENTER                                   Telephone: 202 252 2575
 1718 Connecticut Avenue, N.W., Suite 200             johnny.walker@usdoj.gov
 Washington, District of Columbia 20009
 Telephone: 202 483 1140                              Counsel for Defendant
 Facsimile: 202 482 1248
 Counsel for Plaintiff


 Dated: November 13, 2018




                                                  3
